Citation Nr: 1631993	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 10 percent for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected right knee disability.  The Veteran testified at a personal hearing before the undersigned in June 2016. 

In a statement received by VA in July 2016, the Veteran asserted that the issues of entitlement to an increased rating for a right middle finger disability and entitlement to service connection for a right shoulder disability remain on appeal and should be addressed by the Board.  These claims were initially denied in a May 2011 rating decision.  The Veteran filed a timely notice of disagreement of the May 2011 rating decision regarding the rating assigned for the right middle finger, but he did not perfect an appeal for this issue by filing a timely substantive appeal (VA Form 9) after the issuance of a February 2013 statement of the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  He did not appeal the denial of service connection for a right shoulder disability; therefore, the decisions regarding these claims are final.

The issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for the right shoulder disability was addressed in the November 2013 rating decision that led to the current appeal to the Board, but the Veteran did not perfect an appeal by filing a timely substantive appeal regarding this issue after the issuance June 2014 statement of the case, and the issue was not certified to the Board by the Agency of Original Jurisdiction (AOJ).  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  More specifically, the Veteran's July 2014 VA Form 9 indicated he only intended to perfect an appeal for the ratings assigned for his right knee and right middle finger, although the right middle finger was not addressed by the June 2014 statement of the case and was no longer on appeal as a result of the failure to perfect an appeal after issuance of the February 2013 statement of the case.  The Board acknowledges the Veteran submitted evidence shortly after the June 2014 statement of the case that references a right shoulder disability; however, the Board finds this evidence is duplicative and redundant of evidence previously of record, as the lack of a current right shoulder disability was not the basis of the prior denial of the right shoulder disability in May 2011.  Thus, the evidence did not trigger VA's duty to issue a supplemental statement of the case regarding the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for a right shoulder disability under 38 C.F.R. § 20.302(b) because it did not relate to a previously unestablished fact necessary to substantiate the claim.

In December 2013, the Veteran filed a second claim for an increased rating for his right middle finger disability.  This claim was adjudicated by a June 2014 rating decision.  In July 2014, the Veteran filed a VA Form 9 regarding this decision, even though a statement of the case had not yet been issued.  The AOJ treated this filing as a timely notice of disagreement and issued a statement of the case regarding the rating assigned for the right middle finger in May 2015.  The Veteran again failed to perfect an appeal of this issue by filing a substantive appeal after the issuance of the statement of the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Thus, the Board will not address the issues of entitlement to an increased rating for the right middle finger disability and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right shoulder disability because the Veteran has not perfected an appeal of these issues and the AOJ has closed the case as to those issues.


FINDINGS OF FACT

1.  The 10 percent rating assigned for the Veteran's right knee disability under Diagnostic Code 5257 has been in effect for more than twenty years.

2.  The Veteran was granted a temporary total evaluation for his right knee disability from April 18, 2014 through June 1, 2014 for surgery to partially remove his right knee meniscus.

3.  The Veteran has symptoms related to the partial removal of his right knee meniscus, to include pain and stiffness.

4.  The Veteran retains full range of motion in his right knee, even after consideration of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.

5.  The Veteran's service-connected right knee disability does not result in more than slight recurrent moderate subluxation or lateral instability, impairment of the tibia or fibula or genu recurvatum, or episodes of locking, pain, or effusion into the joint from dislocated semilunar cartilage.  


CONCLUSIONS OF LAW

1.  The 10 percent rating assigned under Diagnostic Code 5257 for the Veteran's right knee disability is protected from reduction.  38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951 (2015).

2.  The requirements for a rating in excess of 10 percent under Diagnostic Code 5257 have not been met at any point in the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  The requirements for a 10 percent rating, but no higher, under Diagnostic Code 5259 have been met since June 1, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2013.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  During the June 2016 hearing, the Veteran specifically reported that VA had all treatment records related to his right knee disability.  VA provided an examination in March 2015.  There is nothing that suggests this examination was inadequate to determine the appropriate rating under the VA rating schedule for the Veteran's service-connected right knee disability, as the March 2015 provided specific findings regarding the applicable rating criteria after physical examination and review of the claims file.  The March 2015 examiner specifically tested the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  During the June 2016 hearing, the Veteran confirmed the March 2015 examination is reflective of his current right knee impairment.

In sum, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by pain, weakened movement, excess fatigability, incoordination, and flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations, if feasible, should be expressed in terms of the degree of additional range-of-motion loss due to those factors.  DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran was initially granted service connection for a right knee disability with a 10 percent rating under Diagnostic Code 5257, effective March 1, 1986, based on an August 1986 VA examination that revealed the Veteran had undergone a right patellectomy resulting in instability of the knee.  As this rating has been in effect for more than twenty years, it is protected from reduction.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).

The November 2013 rating decision on appeal indicated a rating in excess of 10 percent was not warranted for the Veteran's right knee disability; however, the decision indicated a 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.59 for painful motion of the right knee joint and did not discuss the assignment of the rating under Diagnostic Code 5257 for instability.  This finding was confirmed and continued by the June 2014 SOC.

Typically, a change in the method of evaluation of a disability from diagnostic code that contemplates specific symptoms, like Diagnostic Code 5257, to a rating based on limited range of motion would be tantamount to a rating reduction under the prior diagnostic code.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  Nevertheless, the error in this instance does not result in prejudice to the Veteran because he was not entitled to a separate minimum rating for painful motion under 38 C.F.R. § 4.59 in addition to the 10 percent rating assigned under Diagnostic Code 5257.  Section 4.59 does not provide a freestanding avenue for disability compensation.  Sowers v. McDonald, 27 Vet. App. 472 (2016).  Rather, it ensures that where a claimant's disability is not severe enough to warrant a compensable rating, but it nevertheless causes painful motion, the claimant will receive the minimum compensable rating under the assigned diagnostic code.  Id.; Petitti v. McDonald, 27 Vet. App. 415 (2015).  As such, the November 2013 rating in essence maintained the 10 percent rating previously assigned under Diagnostic Code 5257 because it never granted entitlement to a rating in excess of 10 percent for the right knee disability.

The Board finds a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.  The March 2015 VA examiner indicated the Veteran does not experience subluxation; however, the Board notes parenthetically the Veteran's right patella has been removed.  The March 2015 VA examination also revealed the Veteran does not have lateral instability.  Rather, the instability in the Veteran's knee is medial instability; therefore, the rating under Diagnostic Code is obtained by rating through analogy.

Stability testing during the March 2015 VA examination revealed 1+ (0 to 5 millimeters) medial instability in the Veteran's right knee.  Greater levels of instability include 2+ (5 to 10 meters) and 3+ (10 to 15 meters).  Thus, the March 2015 examination report reveals the Veteran's instability corresponds to the lowest level of instability measurable on examination commensurate with the 10 percent rating under Diagnostic Code 5257 for slight instability.  The Board acknowledges the Veteran reports of his knee buckling or giving way; however, objective testing during the March 2015 examination did not reveal levels of instability that could be described and moderate or severe under the diagnostic criteria.  As such, the 10 percent rating assigned under Diagnostic Code 5257 is appropriate.

Yet, a May 2015 supplemental statement of the case discussed the rating of the Veteran's right knee under Diagnostic Code 5259, indicating a 10 percent rating was warranted for symptomatic residuals of semilunar cartilage removal due to the Veteran's April 2014 partial medial and lateral meniscectomy.  The record establishes the Veteran experiences pain and stiffness as a result of the meniscectomy.  The manifestations from the medial and lateral meniscectomy are separate and distinct from those of the patellectomy with instability.  Thus, the Board finds a 10 percent rating can and should be assigned for the symptomatic residuals of semilunar cartilage removal, to include pain and stiffness, under Diagnostic Code 5259, in addition to the 10 percent protected rating assigned under Diagnostic Code 5257, which primarily contemplates instability, in this instance without triggering the prohibition against pyramiding of evaluations.  See Murray v. Shineski, 24 Vet.App. at 423 ("[t]he critical element is that none of the symptom[s] for any . . . conditions is duplicative of or overlapping with the symptom[s] of the other . . . conditions." (quoting Esteban v. Brown, 6 Vet.App. 259, 262 (1994))).  The record reveals the Veteran was assigned temporary total evaluation for his right knee disability from April 18, 2014 through June 1, 2014 for surgery to partially remove his right knee meniscus.  As such, the additional 10 percent rating for symptomatic residuals of semilunar cartilage removal under Diagnostic Code 5259 is effective June 2, 2014, the day after the temporary total rating assigned for convalescence ended.

In so much as the Veteran may have had a dislocated semilunar cartilage from some point in March 2014 until his April 2014 meniscectomy, the record does not establish he had locking, pain and effusion into the right knee joint as required to warrant a rating under Diagnostic Code 5258 for this brief period.  See 38 C.F.R. § 4.71a.  The Board notes the requirements under Diagnostic Code 5258 are written in the conjunctive, requiring a showing of locking, pain and effusion to warrant a rating under it criteria.  The meniscal tear noted in treatment records in March 2014 was presumably repaired during the April 2014 surgery as there is no evidence of locking or effusion into the joint post-surgery.  The Veteran reports of pain during flare-ups post-surgery are compensated under Diagnostic Code 5259 for the residuals of the semilunar cartilage removal.  

The Board further finds a separate rating is not warranted under Diagnostic Codes 5256, 5260, and 5261, which contemplate reduced range of knee motion, even after consideration of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The March 2015 VA examination report indicates the Veteran retains full range of motion in his right knee.  There was no additional range of motion loss after repetitive use testing during the examination, and the Veteran has not reported knee pain result in any significant range of motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (indicating that pain may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance, does not warrant a higher rating).  The March 2015 examination report is also consistent with examinations prior to the appeal period, which have indicated the Veteran retains full range of motion in his right knee.  In so much as the Veteran could be considered to have right knee arthritis, a separate rating is not warranted under Diagnostic Code 5003 because the Veteran retains full range of motion and is already compensated under Diagnostic Code 5259 for right knee pain.  Additional compensation for right knee pain under Diagnostic 5003 would trigger the prohibition against the pyramiding of ratings.  See 38 C.F.R. § 4.14.  A separate rating is also not warranted under Diagnostic Codes 5262 or 5263 because there is no evidence of record the Veteran has impairment of the tibia or fibula or genu recurvatum.  See 38 C.F.R. § 4.71a.  

In sum, the Board finds the 10 percent rating assigned for the Veteran's right knee disability under Diagnostic Code 5257 is protected from reduction.  Objective testing during the March 2015 examination does not indicate a higher rating under Diagnostic Code 5257 is warranted; however, the record shows an additional 10 percent rating is warranted under Diagnostic Code 5259, effective June 2, 2104, for pain and stiffness related to meniscus removal.  Thus, VA rating schedule provides for a 10 percent rating under Diagnostic Code 5257, and a 10 percent rating under Diagnostic Code 5259, effective June 2, 2104, to compensate the Veteran for the functional impairment resulting from his right knee disability.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's right knee disability, as discussed above, is manifested by pain, stiffness, and instability.  The pain and stiffness in the right knee are contemplated by Diagnostic Code 5259, which allows for compensation of any symptom related to the removal of semilunar cartilage.  Instability is contemplated by Diagnostic Code 5257 in the Veteran's case, to include any instability resulting from his patellectomy, as the diagnostic code permits ratings based on various levels of instability, to include severe instability.  The Veteran has not reported any additional symptomatology as a result of his right knee disability.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 114-15.

The Board has also considered a total disability based on individual unemployability (TDIU), as an appeal of an increased rating claim encompasses a TDIU claim when unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, the issue of unemployability has not been raised by the record.  The Veteran has not asserted his right knee disability renders him unemployable, and it appears he retired after working as a production manager in the food industry and hydraulics engineer in the civil service for approximately twenty-five years after retiring from the military.  During the June 2016 hearing, the Veteran conceded his disability would have little effect on his ability to work in these fields because they did not require any physical labor.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent under Diagnostic Code 5257 for a right knee disability is denied.

Entitlement to a 10 percent rating under Diagnostic Code 5259, effective June 2, 2014, for a right knee disability is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


